Name: Commission Regulation (EEC) No 1521/87 of 1 June 1987 correcting the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 142/26 Official Journal of the European Communities 2. 6. 87 COMMISSION REGULATION (EEC) No 1521/87 of 1 June 1987 correcting the export refunds on oil seeds HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 (10), fixed in the Annex to Regulation (EEC) No 1462/87, are corrected as shown in the Annex hereto. 2. In cases of advance fixing of the refund on colza and rape seed for July, August, September, October and November 1987 the amount will however be confirmed or altered with effect on the date of application of this Regulation to take account of the target price and connected measures set for these products for the 1987/88 marketing year for colza and rape seed. 3 . In cases of advance fixing of the refund on colza and rape seed for July, August, September, October and November 1987, the amount shall however be confirmed or altered with effect on the date of application of this Regulation to take account, where appropriate, of the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. 4. There shall be no refund on sunflower seed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second sentence of Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (*), as last amended by Regulation (EEC) No 409/87 (% Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 1474/84 (8), in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas Regulation (EEC) No 1462/87 (9) fixed the export refunds for oil seeds valid from 1 June 1987 ; whereas a check has shown that a mistake has crept into the Annex to that Regulation ; whereas the Regulation in question should accordingly be corrected, Article 2 This Regulation shall enter into force on 2 June 1987. At the request of the party concerned, it shall apply from 1 June 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 133, 21 . 5. 1986, p. 8 . (3) OJ No 125, 26. 6. 1967, p. 2461 /67. 0 OJ No L 264, 23 . 11 . 1972, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p. 11 . ( «) OJ No L 44, 13 . 2 . 1987, p. 1 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . (8) OJ No L 143, 30 . 5 . 1984, p. 4. O OJ No L 138 , 28 . 5 . 1987, p. 33 . ( 10) OJ No L 75, 30. 3 . 1971 , p. 16. 2. 6 . 87 Official Journal of the European Communities No L 142/27 ANNEX to the Commission Regulation of 1 June 1987 correcting the export refunds on colza and rape seed (amounts per 100 kilograms) Current month 2nd month (') 3rd month (') 4th month (') 5th month (') 6th month (') 1 . Gross refunds (ECU) :  Spain 27,480 23,002 23,002 23,002 23,002 23,002  Portugal 33,000 27,782 27,782 27,782 27,782 27,782  other Member States 2. Final refunds : 33,000 27,782 27,782 27,782 27,782 27,782 Seeds harvested and exported from :  Federal Republic of Germany (DM) 79,89 67,44 67,46 67,57 67,57 67,90  Netherlands (Fl) 90,02 75,99 75,99 76,11 76,11 76,45  BLEU (Bfrs/Lfrs) 1 538,76 1 294,19 1 294,19 1 293,50 1 293,50 1 288,36  France (FF) 222,61 185,56 185,29 184,79 184,79 185,53  Denmark (Dkr) 276,65 232,09 232,09 232,09 232,09 230,17  Ireland ( £ Irl) 24,388 20,305 20,302 20,269 20,269 20,185  United Kingdom ( £) 18,050 14,778 14,778 14,778 14,778 14,645  Italy (Lit) 48 465 40 432 40 291 40 434 40 434 40 166  Greece (Dr) 2 876,31 2 241,68 2 211,09 2 195,49 2 195,49 2 123,81  Spain (Pta) 3 702,78 3 049,90 3 020,51 3 007,74 3 007,74 2 950,65  Portugal (Esc) 4 501,82 3 703,91 3 666,32 3 654,45 3 654,45 3 607,16 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year.